Judgment, Supreme Court, New York County (Juanita Bing Newton, J.), rendered February 26, 1992, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
The court properly exercised its discretion when it declined to receive in evidence hospital records allegedly bearing on the mental condition of the person stabbed by defendant. Defendant claimed to have disarmed this individual, who had allegedly attacked defendant with a knife. Nevertheless, the mental condition of the purported assailant, who did not testify at trial, was irrelevant, under the facts presented, to defendant’s defense of temporary lawful possession (see, People v Banks, 76 NY2d 799; People v Snyder, 73 NY2d 900; compare, People v Chevalier, 220 AD2d 114, lv granted 88 NY2d 997). We find no *253violation of Brady v Maryland (373 US 83) in connection with the timing of the People’s disclosure of these records. As noted, the records were not exculpatory, and, in any event, defendant was not prejudiced by the timing of the disclosure.
We likewise conclude that the court properly exercised its discretion when it excluded expert testimony concerning the lack of uniqueness of defendant’s nickname (see, People v Taylor, 75 NY2d 277, 288). Concur—Sullivan, J. P., Milonas, Rosenberger and Rubin, JJ.